


110 HR 7014 IH: NAFTA Modernization Trade Negotiating

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7014
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Rules and the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the renegotiation of the North American
		  Free Trade Agreement.
	
	
		1.Short titleThis Act may be cited as the
			 NAFTA Modernization Trade Negotiating
			 Authority Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Trade among NAFTA members more than tripled
			 from $297,000,000,000 to $930,000,000,000 between 1993 and 2007. United States
			 foreign direct investment in Mexico rose by 259 percent and Mexican foreign
			 direct investment in the United States increased by 244 percent.
			(2)United States
			 exports to Mexico rose 91 percent from 1994 to 2003, compared to an aggregate
			 of 41 percent to all countries in the world. United States imports from Mexico
			 increased by 179 percent, compared to an aggregate of 89 percent from all
			 countries in the world.
			(3)The United States
			 International Trade Commission estimated that NAFTA tariff preferences
			 accounted for one-third of United States import growth from Mexico and 13
			 percent of growth of United States exports to Mexico.
			(4)The Congressional
			 Budget Office suggested that 85 percent of United States export growth to
			 Mexico and 91 percent of United States import growth from Mexico would have
			 occurred without NAFTA.
			(5)Despite the
			 aggregate growth in trade and investment, NAFTA’s share of the trade deficit
			 has more than doubled from nearly 8 percent to 20 percent over the past 14
			 years. This reflects the shift in the United States trade balance with Mexico
			 from a $2,000,000,000 surplus to a $74,000,000,000 deficit. The trade deficit
			 with Canada is now nearly six times what it was in 1993 (an increase from
			 $11,000,000,000 to $65,000,000,000).
			(6)The trade surplus
			 in services has fallen from $92,000,000,000 in 1997 to $56,000,000,000 in 2005;
			 in advanced technology products, a surplus of $4,500,000,000 in 2001 declined
			 to a deficit of $44,000,000,000 by 2005; and the long-time surplus in
			 agriculture has virtually disappeared.
			(7)Imported oil is a
			 driving force behind the United States trade deficit, accounting for 57 percent
			 of the deficit in January 2008.
			(8)Since NAFTA’s
			 inception, the same 2 products (road vehicles and petroleum) have accounted for
			 one-third of United States imports from Mexico and Canada each year. Road
			 vehicles (especially vehicle parts) and machinery have remained the top 2
			 exports, accounting for one-half of United States exports to Mexico and
			 Canada.
			(9)Mexico is the
			 leading export destination for several United States agricultural products,
			 including beef, rice, soybean meal, and apples. It is the second leading export
			 market for United States corn, soybeans and oils, and third for pork, poultry,
			 eggs, and cotton.
			(10)The 5 largest
			 United States export sectors in 2007 were nuclear machinery and appliances,
			 electrical machinery and equipment, automobiles, aircraft, and optical,
			 photographic, and medical equipment.
			(11)United States
			 exports and imports each saw a marginal growth of 2 percent in 1994. In 2001,
			 the United States experienced an 11 percent marginal growth in exports and 8
			 percent marginal growth in imports.
			(12)Net United States
			 employment increased by 24 percent between 1993 and 2007. Since NAFTA went into
			 effect, all 50 States have experienced job growth of at least 12 percent.
			 Contrary to these statistics, the Economic Policy Institute estimates that
			 500,000 jobs are lost each year due to trade. A study by the Commission argues
			 that NAFTA had a minimal effect on aggregate job growth if any at all.
			(13)Between 1994 and
			 2002, more than 500,000 jobs were lost due to NAFTA, many of which were from
			 the manufacturing sector. The Economic Policy Institute estimates that in
			 reality more than 1,000,000 have been lost.
			(14)Between 1993 and
			 2006, the value of output in manufacturing increased by 50 percent. However,
			 United States manufacturing’s share of gross domestic product (GDP) declined
			 from 16 percent to 12 percent.
			(15)The real hourly
			 compensation in the United States business sector rose by 1.5 percent each year
			 between 1993 and 2007.
			(16)In Mexico, real
			 wages are actually lower and the number of people in poverty has risen from
			 62,000,000 to 69,000,000 as of 2003. However, most studies attribute lower
			 wages more to the peso crisis of 1994, which caused a 25 percent fall in real
			 wages in Mexico, and other economic factors rather than NAFTA.
			(17)The United States
			 International Trade Commission suggests that trade in general has contributed
			 to no more than 10 to 20 percent of the rising United States income gap between
			 more-skilled and less-skilled workers.
			(18)The number of
			 people emigrating illegally from Mexico to the United States is estimated to
			 have doubled since NAFTA went into effect.
			3.Trade Negotiating
			 Objectives
			(a)Overall trade
			 negotiating objectivesThe overall trade negotiating objectives
			 of the United States for an agreement subject to the provisions of section 4
			 are—
				(1)to obtain more
			 open, equitable, and reciprocal market access;
				(2)to obtain the
			 reduction or elimination of barriers and distortion that are directly related
			 to trade and that decrease market opportunities for United States exports or
			 otherwise distort United States trade;
				(3)to further
			 strengthen the system of international trading disciplines and procedures,
			 including dispute settlement;
				(4)to
			 foster economic growth, raise living standards, and promote full employment in
			 the United States and to enhance the global economy; and
				(5)to ensure that
			 domestic producers have access to a full range of appropriate legal remedies
			 against unfair trade practices, including adequate and accessible antidumping,
			 countervailing duty, and safeguard mechanisms.
				(b)Principal trade
			 negotiating objectivesThe
			 principal trade negotiating objectives of the United States for an agreement
			 subject to the provisions of section 4 are as follows:
				(1)Trade barriers
			 and distortionsThe principal negotiating objectives of the
			 United States regarding trade barriers and other trade distortions are—
					(A)to expand
			 competitive market opportunities for United States exports and to obtain fairer
			 and more open conditions of trade by reducing or eliminating tariff and
			 nontariff barriers and policies and practices of foreign governments directly
			 related to trade that decrease market opportunities for United States exports
			 or otherwise distort United States trade; and
					(B)to obtain
			 reciprocal tariff and nontariff barrier elimination.
					(2)Trade in
			 servicesThe principal negotiating objective of the United States
			 regarding trade in services is to reduce or eliminate barriers to international
			 trade in services, including regulatory and other barriers that deny national
			 treatment or unreasonably restrict the establishment or operations of service
			 suppliers.
				(3)Foreign
			 investmentThe principal negotiating objective of the United
			 States regarding foreign investment is to reduce or eliminate artificial or
			 trade-distorting barriers to trade-related foreign investment by—
					(A)reducing or
			 eliminating exceptions to the principle of national treatment;
					(B)freeing the
			 transfer of funds relating to investments;
					(C)reducing or
			 eliminating performance requirements and other unreasonable barriers to the
			 establishment and operation of investments;
					(D)seeking to
			 establish standards for expropriation and compensation for expropriation,
			 consistent with United States legal principles and practice; and
					(E)providing
			 meaningful procedures for resolving investment disputes.
					(4)Intellectual
			 propertyThe principal negotiating objectives of the United
			 States regarding trade-related intellectual property are—
					(A)to further promote
			 adequate and effective protection of intellectual property rights, including
			 through—
						(i)(I)ensuring accelerated and
			 full implementation of the Agreement on Trade-Related Aspects of Intellectual
			 Property Rights referred to in section 101(d)(15) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(15)), particularly with respect to United
			 States industries whose products are subject to the lengthiest transition
			 periods for full compliance by developing countries with that Agreement;
			 and
							(II)ensuring that an agreement subject to
			 section 4 provides protection at least as strong as the protection afforded by
			 chapter 17 of the NAFTA and the annexes thereto;
							(ii)providing strong
			 protection for new and emerging technologies and new methods of transmitting
			 and distributing products embodying intellectual property;
						(iii)preventing or
			 eliminating discrimination with respect to matters affecting the availability,
			 acquisition, scope, maintenance, use, and enforcement of intellectual property
			 rights; and
						(iv)providing strong
			 enforcement of intellectual property rights, including through accessible,
			 expeditious, and effective civil, administrative, and criminal enforcement
			 mechanisms; and
						(B)to secure fair,
			 equitable, and nondiscriminatory market access opportunities for United States
			 persons that rely upon intellectual property protection.
					(5)TransparencyThe
			 principal negotiating objective of the United States with respect to
			 transparency is to obtain broader application of the principle of transparency
			 through—
					(A)increased and more
			 timely public access to information regarding trade issues and the activities
			 of international trade institutions; and
					(B)increased openness
			 of dispute settlement proceedings, including under the World Trade
			 Organization.
					(6)Reciprocal trade
			 in agriculture
					(A)In
			 generalThe principle negotiating objective of the United States
			 with respect to agriculture is to obtain competitive opportunities for United
			 States exports of agricultural commodities in foreign markets, and to achieve
			 fairer and more open conditions of trade in bulk and value-added commodities
			 by—
						(i)reducing or eliminating, by a date certain,
			 tariffs or other charges that decrease market opportunities for United States
			 exports, giving priority to those products that are subject to significantly
			 higher tariffs or subsidy regimes of major producing countries;
						(ii)reducing or
			 eliminating subsidies that decrease market opportunities for United States
			 exports or unfairly distort agriculture markets to the detriment of the United
			 States;
						(iii)developing,
			 strengthening, and clarifying rules and effective dispute settlement mechanisms
			 to eliminate practices that unfairly decrease market access opportunities for
			 the United States or distort agricultural markets to the detriment of the
			 United States, particularly with respect to import-sensitive agricultural
			 products, including—
							(I)unfair or
			 trade-distorting activities of State trading enterprises and other
			 administrative mechanisms, with emphasis on requiring price transparency in the
			 operation of State trading enterprises and such other mechanisms;
							(II)unjustified trade
			 restrictions or commercial requirements affecting new technologies, including
			 biotechnologies;
							(III)unjustified
			 sanitary or phytosanitary restrictions, including those not based on scientific
			 principles in contravention of the Uruguay Round Agreements;
							(IV)other unjustified
			 technical barriers to trade; and
							(V)restrictive rules
			 in the administration of tariff rate quotas;
							(iv)improving import
			 relief mechanisms to recognize the unique characteristics of perishable and
			 seasonal agricultural products;
						(v)taking into
			 account whether a party to the negotiations has failed to adhere to the
			 provisions of already existing trade agreements with the United States or has
			 circumvented obligations under those agreements; and
						(vi)taking into
			 account whether a product is subject to market distortions by reason of a
			 failure to adhere to the provisions of the already existing trade agreements
			 with the United States or by the circumvention by that country of its
			 obligations under those agreements.
						(B)Seasonal and
			 perishable commoditiesBefore commencing negotiations with
			 respect to agriculture, the United States Trade Representative, in consultation
			 with the Congressional Oversight Group convened under section 7, shall seek to
			 develop a position on the treatment of seasonal and perishable agriculture
			 products to be employed in the negotiations in order to develop an
			 international consensus on the treatment of seasonal or perishable agricultural
			 products in investigations relating to dumping, countervailing duties,
			 safeguards, and any other relevant area.
					(7)Labor and the
			 environmentThe principle negotiating objectives of the United
			 States regarding labor and the environment are the following:
					(A)To ensure parties
			 to the agreement adopt, maintain, and enforce in their own laws and in practice
			 the following basic internationally recognized labor standards, as stated in
			 the 1998 ILO Declaration on the Fundamental Principles and Rights at
			 Work:
						(i)Freedom of
			 association.
						(ii)The
			 effective recognition of the right to collective bargaining.
						(iii)The elimination
			 of all forms of forced or compulsory labor.
						(iv)The
			 effective abolition of child labor and a prohibition on the worst forms of
			 child labor.
						(v)The
			 elimination of discrimination in respect of employment and occupation.
						(B)(i)To recognize that
			 parties to the agreement retain the right to exercise discretion with respect
			 to investigatory, prosecutorial, regulatory, and compliance matters and to make
			 decisions regarding the allocation of resources to enforcement with respect to
			 other labor or environmental matters determined to have higher
			 priorities.
						(ii)To recognize that a country is
			 effectively enforcing its laws if a course of action or inaction reflects a
			 reasonable exercise of such discretion, or results from a bona fide decision
			 regarding the allocation of resources.
						(iii)To provide that a party does not
			 violate its obligations under the agreement—
							(I)by taking action under clause (i) or
			 clause (ii); or
							(II)by exercising the right to establish
			 domestic labor standards and levels of environmental protection.
							(C)To ensure that
			 parties to the agreement cannot derogate from labor obligations in the
			 agreement in a manner affecting trade or investment.
					(D)To ensure that
			 labor obligations in the agreement are subject to the same dispute settlement,
			 same enforcement mechanisms, and same criteria for selection of enforcement
			 mechanisms as all other obligations under the agreement.
					(E)To strengthen the
			 capacity of United States trading partners to promote respect for core labor
			 standards.
					(F)To strengthen the
			 capacity of United States trading partners to protect the environment through
			 the promotion of sustainable development.
					(G)To reduce or
			 eliminate government practices or policies that unduly threaten sustainable
			 development.
					(H)To seek market
			 access, through the elimination of tariffs and nontariff barriers, for United
			 States environmental technologies, goods, and services.
					(I)To ensure that
			 labor, environmental, health, or safety policies and practices of the parties
			 to the agreement do not arbitrarily or unjustifiably discriminate against
			 United States exports or serve as disguised barriers to trade.
					(J)To ensure that
			 each party to the agreement adopts, implements, and effectively enforces laws,
			 regulations, and all other measures to fulfill that party’s obligations under
			 each of the following multilateral environmental agreements to which they are
			 both parties, subject to existing and future reservations to such
			 agreements:
						(i)The
			 Convention on International Trade in Endangered Species.
						(ii)The
			 Montreal Protocol on Ozone Depleting Substances.
						(iii)The Convention
			 on Marine Pollution.
						(iv)The
			 Inter-American Tropical Tuna Convention.
						(v)The
			 Ramsar Convention on the Wetlands.
						(vi)The
			 International Convention on the Regulation of Whaling.
						(vii)The Convention
			 on Conservation of Antarctic Marine Living Resources.
						(K)To ensure that
			 environmental obligations in the agreement are subject to the same dispute
			 settlement, same enforcement mechanisms, and same criteria for selection of
			 enforcement mechanisms as all other obligations under the agreement.
					(8)Trade remedy
			 lawsThe principle negotiating objectives of the United States
			 with respect to trade remedy laws are—
					(A)to preserve the
			 ability of the United States to enforce rigorously its trade laws, including
			 the antidumping, countervailing duty, and safeguard laws, and to avoid an
			 agreement that lessens the effectiveness of domestic and international
			 disciplines on unfair trade, especially dumping and subsidies, or that lessens
			 the effectiveness of domestic and international safeguard provisions, in order
			 to ensure that United States workers, agricultural producers, and firms can
			 compete fully on fair terms and enjoy the benefits of reciprocal trade
			 concessions; and
					(B)to address and
			 remedy market distortions that lead to dumping and subsidization, including
			 overcapacity, cartelization, and market-access barriers.
					(c)Special
			 negotiating objectives
				(1)Nafta-country
			 specific objectivesNegotiators negotiating on behalf of the
			 United States shall ensure that any new trade agreement entered into with
			 Canada, Mexico, or both countries meets or exceeds the standards established in
			 the areas of labor and environment, dispute settlement, intellectual property,
			 services, foreign investment, and agriculture of trade agreements negotiated
			 under the Bipartisan Trade Promotion Authority Act of 2002.
				(2)Domestic
			 objectivesIn pursuing the negotiating objectives under
			 subsections (a), (b) and paragraph (1) of this subsection, the negotiators on
			 behalf of the United States shall take into account United States domestic
			 objectives, including the protection of health and safety, essential security,
			 environmental, consumer, and employment opportunity interests, and the law and
			 regulations related thereto.
				(3)Applicability of
			 trade negotiation proceduresNothing in this subsection shall be
			 construed to authorize the exercise of the trade negotiation procedures under
			 section 4 to modify United States Federal law.
				4.Limited trade
			 negotiating authority for the purposes of modernizing the North American Free
			 Trade Agreement
			(a)North American
			 Free Trade Agreement modernization
				(1)In
			 generalWhenever the President determines that—
					(A)the reduction or
			 elimination of tariff or nontariff barriers of any foreign country or the
			 United States or any other barrier to, or other distortion of, international
			 trade unduly burdens or restricts the foreign trade of the United States or
			 adversely affects the United States economy, and
					(B)the imposition of
			 any such barrier or distortion is likely to result in such a burden,
			 restriction, or effect, and that the purposes, policies, priorities, and
			 objectives of this Act will be promoted thereby,
					the
			 President may enter into a trade agreement described in paragraph (2) with
			 Canada, Mexico, or both countries during the period described in paragraph
			 (3).(2)Trade agreement
			 describedThe President may enter into a trade agreement under
			 paragraph (1) with Canada, Mexico, or both countries providing for—
					(A)the reduction or
			 elimination of a duty, restriction, barrier, or other distortion described in
			 paragraph (1); or
					(B)the prohibition
			 of, or limitation on the imposition of, such barrier or other
			 distortion.
					(3)Time
			 limitationThe President may enter into a trade agreement under
			 this subsection before August 1, 2009.
				(b)ConditionsA
			 trade agreement may be entered into under this section only if such agreement
			 makes progress in meeting the applicable objectives described in subsections
			 (a) and (b) of section 3 and the President satisfies the conditions set forth
			 in section 5.
			(c)Bills qualifying
			 for trade authorities procedures
				(1)In
			 generalThe provisions of section 151 of the Trade Act of 1974
			 (in this Act referred to as trade authorities procedures) apply
			 to a bill of either House of Congress that contains provisions described in
			 paragraph (2) to the same extent as such section 151 applies to implementing
			 bills under that section. A bill to which this subsection applies shall in this
			 Act be referred to as an implementing bill.
				(2)Provisions in
			 implementing billsThe provisions referred to in paragraph (1)
			 are—
					(A)a provision
			 approving a trade agreement entered into under this section and approving the
			 statement of administrative action, if any, proposed to implement such trade
			 agreement; and
					(B)if changes in
			 existing laws or new statutory authority are required to implement such trade
			 agreement, provisions, necessary or appropriate to implement such trade
			 agreement, either repealing or amending existing laws or providing new
			 statutory authority.
					(d)Commencement of
			 negotiationsIn order to
			 contribute to the continued economic expansion of the United States, the
			 President shall commence negotiations under subsection (a) covering tariff and
			 nontariff barriers affecting any industry, product, or service sector. In so
			 doing, the President shall take into account all of the principal negotiating
			 objectives set forth in section 3(b).
			5.Consultations and
			 assessment
			(a)Notice and
			 consultation before negotiationThe President, with respect to
			 any agreement that is subject to the section 4(a), shall—
				(1)provide, at least
			 90 calendar days before initiating negotiations, written notice to the Congress
			 of the President’s intention to enter into the negotiations and set forth
			 therein the date the President intends to initiate such negotiations, the
			 specific United States objectives for the negotiations, and whether the
			 President intends to seek an agreement, or changes to an existing
			 agreement;
				(2)before and after
			 submission of the notice, consult regarding the negotiations with the Committee
			 on Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives, such other committees of the House and Senate as the President
			 deems appropriate, and the Congressional Oversight group convened under section
			 7; and
				(3)upon the request
			 of a majority of the members of the Congressional Oversight Group under section
			 7(c), meet with the Congressional Oversight Group before initiating the
			 negotiations or at any other time concerning the negotiations.
				(b)Negotiations
			 regarding agriculture
				(1)In
			 generalBefore initiating
			 negotiations (with respect to an agreement subject to section 4) the subject
			 matter of which directly relates to the subject matter under section
			 3(b)(6)(A)(i) with any country, the President shall assess whether United
			 States tariffs on agricultural products that were bound under the Uruguay Round
			 Agreements are lower than the tariffs bound by that country. In addition, the
			 President shall consider whether the tariff levels bound and applied throughout
			 the world with respect to imports from the United States are higher than United
			 States tariffs and whether the negotiation provides an opportunity to address
			 any such disparity. The President shall consult with the Committee on Ways and
			 Means and the Committee on Agriculture of the House of Representatives and the
			 Committee on Finance and the Committee on Agriculture, Nutrition, and Forestry
			 of the Senate concerning the results of the assessment, whether it is
			 appropriate for the United States to agree to further tariff reductions based
			 on the conclusions reached in the assessment, and how all applicable
			 negotiating objectives will be met.
				(2)Special
			 consultations on import sensitive products
					(A)Before
			 initiating negotiationsBefore initiating negotiations (with
			 respect to an agreement subject to section 4) with regard to agriculture, the
			 United States Trade Representative shall—
						(i)identify those
			 agricultural products subject to tariff-rate quotas on the date of the
			 enactment of this Act, and agricultural products subject to tariff reductions
			 by the United States as a result of the Uruguay Round Agreements, for which the
			 rate of duty was reduced on January 1, 1995, to a rate that was not less than
			 97.5 percent of the rate of duty that applied to such article on December 31,
			 1994;
						(ii)consult with the
			 Committee on Ways and Means and the Committee on Agriculture of the House of
			 Representatives and the Committee on Finance and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate concerning—
							(I)whether any
			 further tariff reductions on the products identified under clause (i) should be
			 appropriate, taking into account the impact of any such tariff reduction on the
			 United States industry producing the product concerned;
							(II)whether the
			 products so identified face unjustified sanitary or phytosanitary restrictions,
			 including those not based on scientific principles in contravention of the
			 Uruguay Round Agreements; and
							(III)whether the
			 countries participating in the negotiations maintain export subsidies or other
			 programs, policies, or practices that distort world trade in such products and
			 the impact of such programs, policies, and practices on United States producers
			 of the products;
							(iii)request that the
			 Commission prepare an assessment of the probable economic effects of any such
			 tariff reduction on the United States industry producing the product concerned
			 and on the United States economy as a whole; and
						(iv)upon complying
			 with clauses (i), (ii), and (iii), notify the Committee on Ways and Means and
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Finance and the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate of those products identified under clause (i) for which the Trade
			 Representative intends to seek tariff liberalization in the negotiations and
			 the reasons for seeking such tariff liberalization.
						(B)After
			 negotiations commencedIf, after negotiations described in
			 subparagraph (A) are commenced—
						(i)the
			 United States Trade Representative identifies any additional agricultural
			 product described in subparagraph (A)(i) for tariff reductions that were not
			 the subject of a notification under subparagraph (A)(iv), or
						(ii)any
			 additional agricultural product described in subparagraph (A)(i) is the subject
			 of a request for tariff reductions by a party to the negotiations,
						the Trade
			 Representative shall, as soon as practicable, notify the committees referred to
			 in subparagraph (A)(iv) of those products and the reasons for seeking such
			 tariff reductions.(3)Negotiations
			 regarding the fishing industryBefore initiating negotiations (with
			 respect to an agreement subject to section 4) the subject matter of which
			 relates directly to fish or shellfish trade, the President shall consult with
			 the Committee on Ways and Means and the Committee on Resources of the House of
			 Representatives, and the Committee on Finance and the Committee on Commerce,
			 Science, and Transportation of the Senate, and shall keep the Committees
			 apprised of the negotiations on an ongoing and timely basis.
				(c)Negotiations
			 regarding textilesBefore
			 initiating negotiations with a country (with respect to an agreement subject to
			 section 4) the subject matter of which relates directly to textiles and apparel
			 products, the President shall assess whether United States tariffs on textile
			 and apparel products that were bound under the Uruguay Round Agreements are
			 lower than the tariffs bound by that country and whether the negotiation
			 provides an opportunity to address any such disparity. The President shall
			 consult with the Committee on Ways and Means of the House of Representatives
			 and the Committee on Finance of the Senate concerning the results of the
			 assessment, whether it is appropriate for the United States to agree to further
			 tariff reductions based on the conclusions reached in the assessment, and how
			 all applicable negotiating objectives will be met.
			(d)Consultation
			 with congress before agreement entered into
				(1)ConsultationBefore
			 entering into a trade agreement under section 4(a), the President shall consult
			 with—
					(A)the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate;
					(B)each other
			 committee of the House and the Senate, and each joint committee of the
			 Congress, that has jurisdiction over legislation involving subject matters that
			 would be affected by the trade agreement; and
					(C)the Congressional
			 Oversight Group convened under section 7.
					(2)ScopeThe
			 consultation described in paragraph (1) shall include consultation with respect
			 to—
					(A)the nature of the
			 agreement;
					(B)how and to what
			 extent the agreement will achieve the applicable purposes, policies,
			 priorities, and objectives of this Act; and
					(C)the implementation
			 of the agreement under section 6, including the general effect of the agreement
			 on existing laws.
					(3)Report regarding
			 united states trade remedy lawsThe President, at least 180
			 calendar days before the day on which the President enters into a trade
			 agreement under section 4(a), shall report to the Committee on Ways and Means
			 of the House of Representatives and the Committee on Finance of the
			 Senate—
					(A)the range of
			 proposals advanced in the negotiations with respect to that agreement, that may
			 be in the final agreement, and that could require amendments to title VII of
			 the Tariff Act of 1930 or to chapter 1 of title II of the Trade Act of 1974;
			 and
					(B)how these
			 proposals relate to the objectives described in section 3(b)(8).
					(e)Advisory
			 committee reportsThe report required under section 135(e)(1) of
			 the Trade Act of 1974 regarding any trade agreement entered into under section
			 4(a) of this Act shall be provided to the President, the Congress, and the
			 United States Trade Representative not later than 30 days after the date on
			 which the President notifies the Congress under section 6(a)(1)(A) of the
			 President’s intention to enter into the agreement.
			(f)ITC
			 assessment
				(1)In
			 generalThe President, at least 90 calendar days before the day
			 on which the President enters into a trade agreement under section 4(a), shall
			 provide the Commission with the details of the agreement as it exists at that
			 time and request the Commission to prepare and submit an assessment of the
			 agreement as described in paragraph (2). Between the time the President makes
			 the request under this paragraph and the time the Commission submits the
			 assessment, the President shall keep the Commission current with respect to the
			 details of the agreement.
				(2)ITC
			 assessmentNot later than 90 calendar days after the President
			 enters into the agreement, the Commission shall submit to the President and the
			 Congress a report assessing the likely impact of the agreement on the United
			 States economy as a whole and on specific industry sectors, including the
			 impact the agreement will have on the gross domestic product, exports and
			 imports, aggregate employment and employment opportunities, the production,
			 employment, and competitive position of industries likely to be significantly
			 affected by the agreement, and the interests of United States consumers.
				(3)Review of
			 empirical literatureIn preparing the assessment, the Commission
			 shall review available economic assessments regarding the agreement, including
			 literature regarding any substantially equivalent proposed agreement, and shall
			 provide in its assessment a description of the analyses used and conclusions
			 drawn in such literature, and a discussion of areas of consensus and divergence
			 between the various analyses and conclusions, including those of the Commission
			 regarding the agreement.
				6.Implementation of
			 trade agreement
			(a)In
			 general
				(1)Notification and
			 submissionAny agreement entered into under section 4(a) shall
			 enter into force with respect to the United States if (and only if)—
					(A)the President, at
			 least 90 calendar days before the day on which the President enters into the
			 trade agreement, notifies the House of Representatives and the Senate of the
			 President’s intention to enter into the agreement, and promptly thereafter
			 publishes notice of such intention in the Federal Register;
					(B)within 60 days
			 after entering into the agreement, the President submits to the Congress a
			 description of those changes to existing laws that the President considers
			 would be required in order to bring the United States into compliance with the
			 agreement;
					(C)after entering
			 into the agreement, the President submits to the Congress, on a day on which
			 both Houses of Congress are in session, a copy of the final legal text of the
			 agreement, together with—
						(i)a
			 draft of an implementing bill described in section 4(c);
						(ii)a
			 statement of any administrative action proposed to implement the trade
			 agreement; and
						(iii)the supporting
			 information described in paragraph (2); and
						(D)the implementing
			 bill is enacted into law.
					(2)Supporting
			 informationThe supporting information required under paragraph
			 (1)(C)(iii) consists of—
					(A)an explanation as
			 to how the implementing bill and proposed administrative action will change or
			 affect existing law; and
					(B)a statement—
						(i)asserting that the
			 agreement makes progress in achieving the applicable purposes, policies,
			 priorities, and objectives of this Act; and
						(ii)setting forth the
			 reasons of the President regarding—
							(I)how and to what
			 extent the agreement makes progress in achieving the applicable purposes,
			 policies, and objectives referred to in clause (i);
							(II)whether and how
			 the agreement changes provisions of an agreement previously negotiated;
							(III)how the
			 agreement serves the interests of United States commerce;
							(IV)how the
			 implementing bill meets the standards set forth in section 4(c); and
							(V)how and to what
			 extent the agreement makes progress in achieving the applicable purposes,
			 policies, and objectives referred to in section 3(c) regarding the promotion of
			 certain priorities.
							(3)Reciprocal
			 benefitsIn order to ensure that a foreign country that is not a
			 party to a trade agreement entered into under section 4(a) does not receive
			 benefits under the agreement unless the country is also subject to the
			 obligations under the agreement, the implementing bill submitted with respect
			 to the agreement shall provide that the benefits and obligations under the
			 agreement apply only to the parties to the agreement, if such application is
			 consistent with the terms of the agreement. The implementing bill may also
			 provide that the benefits and obligations under the agreement do not apply
			 uniformly to all parties to the agreement, if such application is consistent
			 with the terms of the agreement.
				(4)Disclosure of
			 commitmentsAny agreement or other understanding with a foreign
			 government or governments (whether oral or in writing) that—
					(A)relates to a trade
			 agreement with respect to which the Congress enacts an implementing bill under
			 trade authorities procedures, and
					(B)is not disclosed to
			 the Congress before an implementing bill with respect to that agreement is
			 introduced in either House of Congress,
					shall not be
			 considered to be part of the agreement approved by the Congress and shall have
			 no force or effect under United States law or in any dispute settlement
			 body.(b)Limitations on
			 trade authorities procedures
				(1)For lack of
			 notice or consultations
					(A)In
			 generalThe trade authorities procedures shall not apply to any
			 implementing bill submitted with respect to a trade agreement entered into
			 under section 4(a) if during the 60-day period beginning on the date that one
			 House of Congress agrees to a procedural disapproval resolution for lack of
			 notice or consultations with respect to such trade agreement, the other House
			 separately agrees to a procedural disapproval resolution with respect to such
			 trade agreement.
					(B)Procedural
			 disapproval resolution(i)For purposes of this
			 paragraph, the term procedural disapproval resolution means a
			 resolution of either House of Congress, the sole matter after the resolving
			 clause of which is as follows: That the President has failed or refused
			 to notify or consult in accordance with the NAFTA Modernization Trade Promotion
			 Authority Act on negotiations with respect to ______ and, therefore, the trade
			 authorities procedures under that Act shall not apply to any implementing bill
			 submitted with respect to such trade agreement or agreements., with the
			 blank space being filled with a description of the trade agreement with respect
			 to which the President is considered to have failed or refused to notify or
			 consult.
						(ii)For purposes of clause (i), the
			 President has failed or refused to notify or consult in accordance with
			 the NAFTA Modernization Trade Promotion Authority Act on negotiations
			 with respect to a trade agreement if—
							(I)the President has failed or refused to
			 consult (as the case may be) in accordance with section 5 or this section with
			 respect to the negotiations or agreement;
							(II)guidelines under section 7(b) have not
			 been developed or met with respect to the negotiations or agreement;
							(III)the President has not met with the
			 Congressional Oversight Group pursuant to a request made under section 7(c)
			 with respect to the negotiations or agreement; or
							(IV)the agreement fails to make progress in
			 achieving the purposes, policies, priorities, and objectives of this
			 Act.
							(2)Procedures for
			 considering resolutions(A)Procedural disapproval
			 resolutions—
						(i)in
			 the House of Representatives—
							(I)may be introduced
			 by any Member of the House;
							(II)shall be referred
			 to the Committee on Ways and Means and, in addition, to the Committee on Rules;
			 and
							(III)may not be
			 amended by either Committee; and
							(ii)in
			 the Senate—
							(I)may be introduced
			 by any Member of the Senate;
							(II)shall be referred
			 to the Committee on Finance; and
							(III)may not be
			 amended.
							(B)The provisions of
			 section 152(d) and (e) of the Trade Act of 1974 (19 U.S.C. 2192(d) and (e))
			 (relating to the floor consideration of certain resolutions in the House and
			 Senate) apply to a procedural disapproval resolution introduced with respect to
			 a trade agreement if no other procedural disapproval resolution with respect to
			 that trade agreement has previously been reported in that House of Congress by
			 the Committee on Ways and Means or the Committee on Finance, as the case may
			 be.
					(C)It is not in order
			 for the House of Representatives to consider any procedural disapproval
			 resolution not reported by the Committee on Ways and Means and, in addition, by
			 the Committee on Rules.
					(D)It is not in order
			 for the Senate to consider any procedural disapproval resolution not reported
			 by the Committee on Finance.
					(c)Rules of house
			 of representatives and senateSubsection (b) is enacted by the
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such are deemed a part of the rules of each House,
			 respectively, and such procedures supersede other rules only to the extent that
			 they are inconsistent with such other rules; and
				(2)with the full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedures of that House) at any time, in the same
			 manner, and to the same extent as any other rule of that House.
				7.Congressional
			 oversight group
			(a)Members and
			 functions
				(1)In
			 generalBy not later than 60 days after the date of the enactment
			 of this Act, and not later than 30 days after the convening of each Congress,
			 the chairman of the Committee on Ways and Means of the House of Representatives
			 and the chairman of the Committee on Finance of the Senate shall convene the
			 Congressional Oversight Group.
				(2)Membership from
			 the houseIn each Congress, the Congressional Oversight Group
			 shall be comprised of the following Members of the House of
			 Representatives:
					(A)The chairman and
			 ranking member of the Committee on Ways and Means, and 3 additional members of
			 such Committee (not more than 2 of whom are members of the same political
			 party).
					(B)The chairman and
			 ranking member, or their designees, of the committees of the House of
			 Representatives that would have, under the Rules of the House of
			 Representatives, jurisdiction over provisions of law affected by a trade
			 agreement negotiations for which are conducted at any time during that Congress
			 and to which this Act would apply.
					(3)Membership from
			 the senateIn each Congress, the Congressional Oversight Group
			 shall also be comprised of the following members of the Senate:
					(A)The chairman and
			 ranking member of the Committee on Finance and 3 additional members of such
			 Committee (not more than 2 of whom are members of the same political
			 party).
					(B)The chairman and
			 ranking member, or their designees, of the committees of the Senate that would
			 have, under the Rules of the Senate, jurisdiction over provisions of law
			 affected by a trade agreement negotiations for which are conducted at any time
			 during that Congress and to which this Act would apply.
					(4)AccreditationEach
			 member of the Congressional Oversight Group described in paragraph (2)(A) and
			 (3)(A) shall be accredited by the United States Trade Representative on behalf
			 of the President as an official adviser to the United States delegation in
			 negotiations for any trade agreement to which this Act applies. Each member of
			 the Congressional Oversight Group described in paragraph (2)(B) and (3)(B)
			 shall be accredited by the United States Trade Representative on behalf of the
			 President as an official adviser to the United States delegation in the
			 negotiations by reason of which the member is in the Congressional Oversight
			 Group. The Congressional Oversight Group shall consult with and provide advice
			 to the Trade Representative regarding the formulation of specific objectives,
			 negotiating strategies and positions, the development of the applicable trade
			 agreement, and compliance and enforcement of the negotiated commitments under
			 the trade agreement.
				(5)ChairThe
			 Congressional Oversight Group shall be chaired by the Chairman of the Committee
			 on Ways and Means of the House of Representatives and the Chairman of the
			 Committee on Finance of the Senate.
				(b)Guidelines
				(1)Purpose and
			 revisionThe United States Trade Representative, in consultation
			 with the chairmen and ranking minority members of the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate—
					(A)shall, within 120
			 days after the date of the enactment of this Act, develop written guidelines to
			 facilitate the useful and timely exchange of information between the Trade
			 Representative and the Congressional Oversight Group convened under this
			 section; and
					(B)may make such
			 revisions to the guidelines as may be necessary from time to time.
					(2)ContentThe
			 guidelines developed under paragraph (1) shall provide for, among other
			 things—
					(A)regular, detailed
			 briefings of the Congressional Oversight Group regarding negotiating
			 objectives, including the promotion of certain priorities referred to in
			 section 3(c), and positions and the status of the applicable negotiations,
			 beginning as soon as practicable after the Congressional Oversight Group is
			 convened, with more frequent briefings as trade negotiations enter the final
			 stage;
					(B)access by members
			 of the Congressional Oversight Group, and staff with proper security
			 clearances, to pertinent documents relating to the negotiations, including
			 classified materials;
					(C)the closest
			 practicable coordination between the Trade Representative and the Congressional
			 Oversight Group at all critical periods during the negotiations, including at
			 negotiation sites; and
					(D)after the
			 applicable trade agreement is concluded, consultation regarding ongoing
			 compliance and enforcement of negotiated commitments under the trade
			 agreement.
					(c)Request for
			 meetingUpon the request of a majority of the Congressional
			 Oversight Group, the President shall meet with the Congressional Oversight
			 Group before initiating negotiations with respect to a trade agreement under
			 this Act, or at any other time concerning the negotiations.
			8.Additional
			 implementation and enforcement requirements
			(a)In
			 generalAt the time the President submits to the Congress the
			 final text of a trade agreement pursuant to section 6(a)(1)(C), the President
			 shall also submit a plan for implementing and enforcing the agreement. The
			 implementation and enforcement plan shall include the following:
				(1)Border personnel
			 requirementsA description of additional personnel required at
			 border entry points, including a list of additional customs and agricultural
			 inspectors.
				(2)Agency staffing
			 requirementsA description of additional personnel required by
			 Federal agencies responsible for monitoring and implementing the agreement,
			 including personnel required by the Office of the United States Trade
			 Representative, the Department of Commerce, the Department of Agriculture
			 (including additional personnel required to implement sanitary and
			 phytosanitary measures in order to obtain market access for United States
			 exports), the Department of the Treasury, and such other agencies as may be
			 necessary.
				(3)Customs
			 infrastructure requirementsA description of the additional
			 equipment and facilities needed by U.S. Customs and Border Protection.
				(4)Impact on state
			 and local governmentsA description of the impact the agreement
			 will have on State and local governments as a result of increases in
			 trade.
				(5)Cost
			 analysisAn analysis of the costs associated with each of the
			 items listed in paragraphs (1) through (4).
				(b)Budget
			 submissionThe President shall include a request for the
			 resources necessary to support the plan described in subsection (a) in the
			 first budget that the President submits to the Congress after the submission of
			 the plan.
			9.Conforming
			 amendments
			(a)In
			 generalTitle I of the Trade Act of 1974 (19 U.S.C. 2111 et seq.)
			 is amended as follows:
				(1)Implementing
			 bill
					(A)Section 151(b)(1) (19 U.S.C. 2191(b)(1)) is
			 amended by striking or section 2105(a)(1) of the Bipartisan Trade
			 Promotion Authority Act of 2002 and inserting section 2105(a)(1)
			 of the Bipartisan Trade Promotion Authority Act of 2002, or section 6(a)(1) of
			 the NAFTA Modernization Trade Promotion Authority Act.
					(B)Section 151(c)(1)
			 (19 U.S.C. 2191(c)(1)) is amended by striking or section 2105(a)(1) of
			 the Bipartisan Trade Promotion Authority Act of 2002 and inserting
			 section 2105(a)(1) of the Bipartisan Trade Promotion Authority Act of
			 2002, or section 6(a)(1) of the NAFTA Modernization Trade Promotion Authority
			 Act.
					(2)Advice from
			 international trade commissionSection 131 (19 U.S.C. 2151) is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by striking or section 2103(a) or (b) of the Bipartisan
			 Trade Promotion Authority Act of 2002, and inserting , section
			 2103(a) or (b) of the Bipartisan Trade Promotion Authority Act of 2002, or
			 section 4(a) of the NAFTA Modernization Trade Promotion Authority Act,;
			 and
						(ii)in paragraph (2), by inserting or
			 section 4(a) of the NAFTA Modernization Trade Promotion Authority Act
			 after Act of 2002; and
						(B)in subsection (c),
			 by striking or section 2103 of the Bipartisan Trade Promotion Authority
			 Act of 2002, and inserting , section 2103 of the Bipartisan
			 Trade Promotion Authority Act of 2002, or section 4(a) of the NAFTA
			 Modernization Trade Promotion Authority Act,.
					(3)Hearings and
			 adviceSections 132, 133(a),
			 and 134(a) (19 U.S.C. 2152, 2153(a), and 2154(a)) are each amended by striking
			 or section 2103 of the Bipartisan Trade Promotion Authority Act of
			 2002, each place it appears and inserting , section 2103 of the
			 Bipartisan Trade Promotion Authority Act of 2002, or section 4(a) of the NAFTA
			 Modernization Trade Promotion Authority Act,.
				(4)Prerequisites
			 for offersSection 134(b) (19 U.S.C. 2154(b)) is amended by
			 inserting or section 4(a) of the NAFTA Modernization Trade Promotion
			 Authority Act after Act of 2002.
				(5)Advice from
			 private and public sectorsSection 135 (19 U.S.C. 2155) is
			 amended—
					(A)in subsection
			 (a)(1)(A), by striking or section 2103 of the Bipartisan Trade Promotion
			 Authority Act of 2002 and inserting , section 2103 of the
			 Bipartisan Trade Promotion Authority Act of 2002, or section 4(a) of the NAFTA
			 Modernization Trade Promotion Authority Act;
					(B)in subsection
			 (e)(1)—
						(i)in
			 the first sentence, by inserting or section 4(a) of the NAFTA
			 Modernization Trade Promotion Authority Act after Act of
			 2002; and
						(ii)by
			 adding at the end the following new sentence: Each report that applies
			 to a trade agreement entered into under section 4(a) of the NAFTA Modernization
			 Trade Promotion Authority Act shall be provided under the first sentence not
			 later than the date on which the President notifies the Congress under section
			 6(a)(1)(A) of that Act of his intention to enter into that agreement.;
			 and
						(C)in subsection
			 (e)(2), by inserting or section 3 of the NAFTA Modernization Trade
			 Promotion Authority Act of 2002 after Act of
			 2002.
					(6)Transmission of
			 agreement to congressSection 162(a) (19 U.S.C. 2212(a)) is
			 amended by striking or under section 2103 of the Bipartisan Trade
			 Promotion Authority Act of 2002 and inserting , under section
			 2103 of the Bipartisan Trade Promotion Authority Act of 2002, or under section
			 4(a) of the NAFTA Modernization Trade Promotion Authority Act.
				(b)Application of
			 certain provisionsFor purposes of applying sections 125, 126,
			 and 127 of the Trade Act of 1974 (19 U.S.C. 2135, 2136(a), and 2137)—
				(1)any trade
			 agreement entered into under section 4(a) shall be treated as an agreement
			 entered into under section 101 or 102, as appropriate, of the Trade Act of 1974
			 (19 U.S.C. 2111 or 2112); and
				(2)any proclamation
			 or Executive order issued pursuant to a trade agreement entered into under
			 section 4(a) shall be treated as a proclamation or Executive order issued
			 pursuant to a trade agreement entered into under section 102 of the Trade Act
			 of 1974.
				10.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the United States International Trade
			 Commission.
			(2)Core labor
			 standardsThe term core labor standards
			 means—
				(A)the right of
			 association;
				(B)the right to
			 organize and bargain collectively;
				(C)a prohibition on
			 the use of any form of forced or compulsory labor;
				(D)a minimum age for
			 the employment of children; and
				(E)acceptable
			 conditions of work with respect to minimum wages, hours of work, and
			 occupational safety and health.
				(3)ILOThe
			 term ILO means the International Labor Organization.
			(4)NAFTAThe
			 term NAFTA means the North American Free Trade Agreement.
			(5)NAFTA
			 membersThe term NAFTA members means the United
			 States, Canada, and Mexico.
			(6)United states
			 personThe term United States person means—
				(A)a United States
			 citizen;
				(B)a partnership,
			 corporation, or other legal entity organized under the laws of the United
			 States; and
				(C)a partnership,
			 corporation, or other legal entity that is organized under the laws of a
			 foreign country and is controlled by entities described in subparagraph (B) or
			 United States citizens, or both.
				(7)Uruguay round
			 agreementsThe term Uruguay Round Agreements has
			 the meaning given that term in section 2(7) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(7)).
			(8)World trade
			 organizationThe term World Trade Organization
			 means the organization established pursuant to the WTO Agreement.
			(9)WTO
			 agreementThe term WTO
			 Agreement means the Agreement Establishing the World Trade Organization
			 entered into on April 15, 1994.
			
